[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 99-1400

                      MICHAEL A. SCOTT,

                    Petitioner, Appellant,

                              v.

    INTERNAL REVENUE SERVICE, DEPARTMENT OF THE TREASURY;
                        UNITED STATES,

                   Respondents, Appellees.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Patti B. Saris, U.S. District Judge]

                            Before

                   Torruella, Chief Judge,
              Stahl and Lipez, Circuit Judges.

   Michael Scott on brief pro se.
   Loretta C. Argrett, Assistant Attorney General, Frank P.
Cihlar, John A. Dudeck, Jr., Attorneys, Tax Division, Department of
Justice, and Donald K. Stern, United States Attorney, on brief for
appellees.

December 14, 1999

          Per Curiam. Pro se taxpayer Michael Scott appeals
from the district court's decision denying his petition to
quash certain Internal Revenue Service summonses and granting
the government's request to enforce certain summonses.  After
careful review of the appellant's and government's briefs, we
conclude, for the reasons given by the government, that
appellant's claims of error lack merit.  We also conclude,
essentially for the reasons given by the magistrate judge in
his November 13, 1998 order, which the district court adopted
after de novo review as its final order on February 9, 1999,
that the petition to quash was properly denied and the request
for enforcement properly granted.
          Affirmed.  See Loc. R. 27(c).